In a matrimonial action, defendant appeals (1) from a judgment of the Supreme Court, Westchester County, dated November 29, 1974, which, after a nonjury trial, inter alia, (a) granted plaintiff a divorce, (b) dismissed his counterclaims, (c) awarded plaintiff alimony in the amount of $105 per week and (d) directed him to pay child support in the amount of $45 per week and (2) from an order of the same court, dated February 20, 1975, except so much thereof as denied that branch of plaintiff’s motion which sought to adjudge him in contempt of court for nonpayment of alimony and child support. Judgment modified, on the facts, by reducing the award of alimony to $75 per week and the award of child support to $35 per week. As so modified, judgment affirmed, without costs. Order affirmed insofar as appealed from, without costs. The awards of alimony and child support were excessive to the extent indicated herein. Gulotta, P. J., Martuscello, Christ, Brennan and Shapiro, JJ., concur.